DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-28-2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. Newly cited Kondo et al. (U.S. App. 2011/0018825) is applied below. Claims 27 and 29 requiring consecutive numbers within a predefined range is rejected under 35 USC 112 as new matter. Specific support is respectfully requested.
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10, 14-17, 19, 20, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (U.S. App. 2012/0274583) in view of Kondo et al. (U.S. App. 2011/0018825) and Hill et al. (U.S. App. 2005/0146513).
In regard to claim 5, Haggerty teaches a computer-implemented method for processing touch inputs (Examiner notes that digital equipment is taken as a statement of intended use and not given patentable weight, however Para. 3 discloses the human-computer interaction), the method comprising: 
obtaining a vibro-acoustic signal from sensing, by a touch input sensing device, a touch input applied to the touch input sensing device (See Fig. 2B, 222 and Para. 17 triangulation from acoustic vibrations); 
determining, by a touch input sensing device, a touch type associated with the touch input (see Para. 34 distinguishing between touch by a finger or touch by a stylus); 
determining, by a touch input sensing device, (See Para. 21, different light intensity emitted by stylus and Para. 17 disclosing pressure force sensing); and 
generating, by a touch input sensing device, an event based on both of the determined touch type and the touch intensity (see Fig. 1A and Para. 31 and 32 disclosing assigning determined gesture patterns to user commands).
Haggerty fails to explicitly teach an impact touch intensity associated with the touch type and touch type analyzing a plurality of properties of the vibro-acoustic signal, which include a time domain representation and a frequency domain representation of the vibro-acoustic signal and impact analyzing a plurality of properties of the vibro-acoustic signal, which include a time domain representation and a frequency domain and wherein the determined impact touch intensity is selected as one of n types of intensities.
Haggerty does teach the concept of sensing impact of a touch (See Para. 17 pressure force sensing).
However, Kondo teaches an impact touch intensity associated with the touch type (see Abstract and Fig. 9 disclosing detecting finger skin, fingernail and classifying as such) and wherein the determined impact touch intensity is selected as one of n types of intensities (see at least Para. 22-24, 105, 127, and 129 classifying object as one of two possible object types, skin of fingernail);
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
Kondo does teach the concept of analyzing signals in the frequency domain (See Fig. 9).
However, Hill teaches touch type and impact analyzing a plurality of properties of the vibro-acoustic signal, which include a time domain representation and a frequency domain representation of the vibro-acoustic signal (see Para. 38 and 76 disclosing detecting direct impact propagation or incidental through frequency and time domain analyses).

Regarding claim 6, Haggerty in view of Kondo and Hill teaches all the limitations of claim 5 above.  Haggerty further teaches properties of the vibro-acoustic signal (Para. 17 triangulation from acoustic vibrations) comprise sensing the touch input comprises sensing information generated by the touch input when the touch input applied to the touch input sensing device (See Fig. 2A, Item 212 and Para. 15, is a finger contact).
Regarding claim 7, Haggerty in view of Kondo and Hill teaches all the limitations of claim 6 above.  Haggerty further teaches properties of the vibro-acoustic signal (Para. 17 triangulation from acoustic vibrations). Haggerty fails to explicitly teach wherein the sensing the information comprises sensing one of vibro- acoustic information, structural acoustic information and vibration information.
Haggerty does teach force pressure sensing (See Para. 17).
However, Kondo teaches wherein said sensing information generated by the touch input comprises sensing one of vibro- acoustic information, structural acoustic information and vibration information (see Fig. 9 and citations above including at leat Para. 105 and 127).

	Regarding claim 8, Haggerty in view of Kondo and Hill teaches all the limitations of claim 7.   Kondo further teaches wherein the determining the touch type comprises determining the touch type based on analyzing the information and based on pre-stored information associated with different touch types (see at least Para. 173 frequency peak and volume known to be skin or nail).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
Regarding claim 10, Haggerty in view of Kondo and Hill teaches all the limitations of claim 8.   Haggerty further teaches wherein the determining the touch type comprises determining the touch type based on a part of the touch input sensing device where the touch input is applied (See Para. 22, where the location of the touch type is determined based on lighter or darker portions as well as Para. 31 disclosing location based identification of users based on expected inputs in the location).
In regard to claim 14, Haggerty teaches a touch sensing device (see Abstract) comprising: 
a vibro-acoustic sensor configured to sense a touch input applied to a touch input sensing device (See Fig. 2B, 222 and Fig. 8, disclosing the controller memory suggesting  modules that perform the function of sensing  and Para. 17 triangulation from acoustic vibrations); and
a processor and memory  (see Fig. 8 and Abstract processor and ROM) configured to:
obtain a vibro-acoustic signal from sensing by the vibro-acoustic sensor the touch input applied to the touch sensing device (Para. 17 triangulation from acoustic vibrations);
determine a touch type associated with the touch input (see Para. 34 distinguishing between touch by a finger or touch by a stylus and Fig. 8, disclosing the controller memory suggesting  modules that perform the function, Para. 17 and 24 disclosing pressure sensing); and 
generate an event based on both of the determined touch type and the touch intensity (see Fig. 1A and Para. 31 and 32 disclosing assigning determined gesture patterns to user commands and Fig. 8, disclosing the controller memory suggesting  modules that perform the function).
Haggerty fails to explicitly teach an impact touch intensity associated with the touch type and the touch intensity is impact touch intensity analyzing a plurality of properties of the vibro-acoustic signal, which include a time domain representation and and wherein the determined impact touch intensity is selected as one of n types of intensities.
Haggerty does teach the concept of sensing impact of a touch (See Para. 17 pressure force sensing).
However, Kondo teaches an impact touch intensity associated with the touch type (see Abstract and Fig. 9 disclosing detecting finger skin, fingernail and classifying as such) and wherein the determined impact touch intensity is selected as one of n types of intensities (see at least Para. 22-24, 105, 127, and 129 classifying object as one of two possible object types, skin of fingernail);
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the profiles of Kondo for accurately identifying the tap that is performed and its location (See Para. 5 and 6).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of acoustic profiling so as to yield predictable results in the touch detection device of Haggerty.
Haggerty does teach the concept of comparing predetermined values (see Para. 28) to determine valid inputs and acoustic profiling a signature.

It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the profiles of Kondo and vibration analysis of Hill to determine intended and unintended touches (See Para. 76). Examiner further notes Haggerty as modified by Kondo discloses the base product/process of touch force input while Hill discloses the known technique of vibration discrimination to yield predictable results in the touch input device of Haggerty and Kondo.
Regarding claim 15, Haggerty in view of Kondo and Hill teaches all the limitations of claim 14 above.  Haggerty further teaches the properties of the vibro-acoustic signal (Para. 17 triangulation from acoustic vibrations) information generated by the touch input when the touch input is applied to the touch sensing device (See Fig. 2A, Items 211 and 212 and Para. 15, is a finger contact).
Regarding claim 16, Haggerty in view of Kondo and Hill teaches all the limitations of claim 14.  Kondo further teaches properties of the vibro-acoustic signal one of vibro-acoustic information, structural acoustic information and vibration information (see Fig. 9 and citations above including at least Para. 105 and 127).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while 
Regarding claim 17, Haggerty in view of Kondo and Hill teaches all the limitations of claim 15.   Haggerty in combination with Kondo further teaches wherein the processor and memory (see Abstract and Fig 8) are configured to determine the touch type by analyzing the information generated by the touch input when the touch input is applied to the touch sensing device and by using pre-stored information associated with different touch types (see at least Para. 173 frequency peak and volume known to be skin or nail).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
Regarding claim 19, Haggerty in view of Kondo and Hill teaches all the limitations of claim 17.   Haggerty further teaches wherein the processor and memory (see Abstract and Fig 8) are further determines the touch type based on a part of the touch input sensing device where the touch input is applied (See Para. 22, where the location of the touch type is determined based on lighter or darker portions as well as Para. 31 disclosing location based identification of users based on expected inputs in the location).
Regarding claim 20, Haggerty in view of Kondo and Hill teaches all the limitations of claim 17.  Haggerty further teaches wherein the processor and memory (see Abstract and Fig 8) are configured to determine the impact touch intensity by analyzing the information generated by the touch input when the touch input is applied to the touch sensing device (See Fig. 2A, Item 212 and Para. 15, is a finger contact and Para. 17 disclosing pressure sensing).
In regard to claim 24, Haggerty teaches a non-transitory computer-readable storage medium (see Fig. 8 disclosing ROM), having stored thereon data representing sequences of instructions, which when executed by an electronic device having a touch input sensing device, cause the electronic device to perform a method comprising: 
obtaining a vibro-acoustic signal from sensing a touch input applied to the touch input sensing device (See Fig. 2B, 222 and Para. 17 acoustic vibrations); 
determining a touch type associated with the touch input (see Para. 34 distinguishing between touch by a finger or touch by a stylus); 
determining a touch intensity associated with the touch type (See Para. 21, different light intensity emitted by stylus); and 
generating an event based on both of the determined touch type and the touch intensity (see Fig. 1A and Para. 31 and 32 disclosing assigning determined gesture patterns to user commands).
Haggerty fails to explicitly teach an impact touch intensity associated with the touch type and the touch intensity is impact touch intensity and touch type analyzing a plurality of properties of the vibro-acoustic signal, which include a time domain representation and a frequency domain representation of the vibro-acoustic signal and wherein the determined impact touch intensity is selected as one of n types of intensities.
Haggerty does teach the concept of sensing impact of a touch (See Para. 17 pressure force sensing).
However, Kondo teaches an impact touch intensity associated with the touch type (see Abstract and Fig. 9 disclosing detecting finger skin, fingernail and classifying as such) and wherein the determined impact touch intensity is selected as one of n types of intensities (see at least Para. 22-24, 105, 127, and 129 classifying object as one of two possible object types, skin of fingernail);
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the profiles of Godsill for accurately identifying the tap that is performed and its location (See Para. 5 and 6).  Examiner further notes Haggerty discloses the base product/process of touch force input while Godsill discloses the known technique of acoustic profiling so as to yield predictable results in the touch detection device of Haggerty.

However, Hill teaches touch type and impact analyzing a plurality of properties of the vibro-acoustic signal, which include a time domain representation and a frequency domain representation of the vibro-acoustic signal (see Para. 38 and 76 disclosing detecting direct impact propagation or incidental through frequency and time domain analyses).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the profiles of Kondo and vibration analysis of Hill to determine intended and unintended touches (See Para. 76). Examiner further notes Haggerty as modified by Kondo discloses the base product/process of touch force input while Hill discloses the known technique of vibration discrimination to yield predictable results in the touch input device of Haggerty and Kondo.
Regarding claims 27 and 29, Haggerty in view of Kondo and Hill teaches all the limitations of claims 5 and 14 respectively. Kondo further teaches wherein the determined impact touch intensity is selected from a plurality of consecutive numbers within a predefine range (see Fig. 9, amplitude is volume dB and the predefined range is broadly reasonably interpreted to include those known associated with taps in the fingernail or touch profiles).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the profiles of Kondo and vibration analysis of Hill to determine intended and unintended touches (See Para. 76). Examiner further notes Haggerty as modified by Kondo discloses the base product/process of touch force input while Hill discloses the known technique of vibration discrimination to yield predictable results in the touch input device of Haggerty and Kondo.
s 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (U.S. App. 2012/0274583) in view of Kondo and Hill and in further view of Sullivan (U.S. App. 2004/0160421).
Regarding claim 9, Haggerty in view of Kondo and Hill teaches all the limitations of claim 8.   Haggerty in view of Kondo fail to explicitly teach wherein the pre-stored information comprises information in time domain and information in frequency domain.
Hill does disclose the time domain (See Para. 76).
However, Sullivan teaches wherein the pre-stored information comprises information in time domain and information in frequency domain (see Figs. 1a and 1b in conjunction with Para. 140 where threshold testing is performed suggesting the comparative threshold is stored in the respective time and frequency domains).
It would have been obvious to a person of ordinary skill in the art to modify the pressure sensing of Haggerty and object sensing of Kondo and Hill to include the vibration sensing of Sullivan for extracting information relating to the contact (see Sullivan Para. 14).
Regarding claim 18, Haggerty in view of Kondo teaches all the limitations of claim 17 Haggerty in view of Kondo fail to explicitly teach wherein the pre-stored information comprises information in a time domain and information in a frequency domain.
Hill does disclose the time domain (See Para. 76).
However, Sullivan teaches wherein the pre-stored information comprises information in a time domain and information in a frequency domain (see Figs. 1a and 
It would have been obvious to a person of ordinary skill in the art to modify the pressure sensing of Haggerty and object sensing of Kondo and Hill to include the vibration sensing of Sullivan for extracting information relating to the contact (see Sullivan Para. 14).

Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (U.S. App. 2012/0274583) in view of Kondo and Hill in further view of West (U.S. App. 2013/0038554).
Regarding claim 11, Haggerty in view of Kondo and Hill teaches all the limitations of claim 8.  Haggerty in view of Kondo fails to explicitly teach wherein the impact touch intensity comprises determining the impact touch intensity based on analyzing the properties using one or more algorithms from a group including machine-learning regression algorithm and a heuristically determined algorithm.
Kondo does teach the impact touch intensity analyzation (See at least Fig. 9).
However, West teaches wherein the touch intensity is determined based on analyzing the properties using one or more algorithms from a group including machine-learning regression algorithm and a heuristically determined algorithm (See Para. 101 and 112 disclosing heuristics to determine touch).
It would have been obvious to a person of ordinary skill in the art to modify the pressure sensing of Haggerty as modified by Kondo with the heuristics of West for estimation of the finger position (See Para. 4).  Examiner notes that Haggerty as 
Regarding claim 12, Haggerty in view of Kondo and Hill and West teaches all the limitations of claim 11.  Haggerty further teaches wherein the determining the touch type comprises determining a first touch type associated with a first scale of touch intensities, and wherein a second touch type is associated with a second scale of touch intensities (See Para. 22, where the location of the touch type is determined based on lighter or darker portions as a stylus produces a lighter position).
Haggerty fails to explicitly teach impact touch intensities.  
Haggerty does teach the concept of sensing impact of a touch (See Para. 17 pressure force sensing).
However, Kondo teaches impact touch intensities (see Fig. 9).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
Regarding claim 21, Haggerty in view of Kondo and Hill teaches all the limitations of claim 20.  Haggerty further teaches the processor and memory (see Abstract and Fig. 8) Haggerty in view of Kondo fails to explicitly teach configured to 
Haggerty fails to explicitly teach impact touch intensities.  
Haggerty does teach the concept of sensing impact of a touch (See Para. 17 pressure force sensing).
However, Kondo teaches impact touch intensities (see Fig. 9).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.
However, West teaches wherein determines the impact touch intensity using one or more algorithms from a group including machine-learning regression algorithm and a heuristically determined algorithm (See Para. 101 and 112 disclosing heuristics to determine touch).
It would have been obvious to a person of ordinary skill in the art to modify the pressure sensing of Haggerty as modified by Sullivan with the heuristics of West for estimation of the finger position (See Para. 4).  Examiner notes that West discloses the well known technique of analyzing finger touch data with heuristics that would yield predictable results of touch accuracy in the device of Haggerty as modified by Sullivan.
Regarding claim 22, Haggerty in view of Kondo and Hill and West teaches all the limitations of claim 21.  Haggerty further teaches wherein the processor and 
Haggerty fails to explicitly teach impact touch intensities.  
Haggerty does teach the concept of sensing impact of a touch (See Para. 17 pressure force sensing).
However, Kondo teaches impact touch intensities (see Fig. 9).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty to include the classification of Kondo for accurately identifying the tap to assign specific functions to the contact type (see Para. 17-28).  Examiner further notes Haggerty discloses the base product/process of touch force input while Kondo discloses the known technique of vibration profiling so as to yield predictable results in the touch detection device of Haggerty.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (U.S. App. 2012/0274583) in view of Kondo et al. (U.S. App. 2011/0018825) and Hill et al. (U.S. App. 2005/0146513) in further view of Godsill (U.S. App. 2014/0071095).
Regarding claims 30 and 31, Haggerty in view of Kondo and Hill teaches all the limitations of claims 5 and 14 respectfully discussed above. Haggerty is not relied 
Konodo as discussed above teaches wherein determining the impact touch intensity comprises identifying one or more of the properties of the vibro-acoustic signal that are most correlated with the impact touch intensity and forming a combination of such identified properties (see Fig. 9 and at least Para. 127 and 173 correlating volume and frequency to classify input).
However, Godsill teaches properties with coefficients based on experimental data (see Para. 20 and 37, training phase suing captured vibro acoustic signals and potential taps)  for a plurality of impact touch intensities for a plurality of different users and environmental conditions (see Para. 82 user and environmental modelling);
It would have been obvious to a person of ordinary skill in the art to modify the input device of Haggerty as modified by Kondo and Hill to include the profiles of Godsill for accurately identifying the tap that is performed and its location (See Para. 5 and 6).  Examiner further notes Haggerty as modified by Kondo and Hill discloses the base product/process of touch force input while Godsill discloses the known technique of acoustic profiling so as to yield predictable results in the touch detection device of Haggerty as modified by Kondo and Hill.


Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694